I cannot concur with Mr. Justice POTTER in holding that the errors pointed out by him were so prejudicial to the rights of the defendant as to necessitate the reversal of the conviction of the defendant Dellabonda. Two policemen were fatally wounded on the occasion in question. Officer Lanstra met his death from bullets fired by three men in a Cadillac car, and the evidence submitted justified the jury in finding that one of these men was Dellabonda.
The file from the Federal court was introduced in evidence to show that Dellabonda had been indicted for a violation of the anti-narcotic law. This but affected his credibility as he had, on cross-examination, denied that he was. Had this been the only evidence submitted for that purpose, its effect upon the jury might be strongly urged. But, upon his cross-examination, he testified:
"I was not arrested and convicted of receiving stolen property in 1917 before Judge Heston. * * * I was never in Judge Heston's court and do not know Judge Heston. I never plead guilty to anything before Judge Heston."
The journal of the recorder's court, signed by Judge Heston, was put in evidence, and disclosed that in 1917 the defendant was charged with receiving stolen property and "fined $40 and $10 costs or 30 days in the Detroit House of Correction."
He also testified that he had not been arrested on January 13, 1927, but afterwards admitted that he had been.
He also testified that on the night when the murder was committed he went with his wife to a theater and then to their home, and it was clearly established that the show they there claimed to have attended was not on exhibition at that time. *Page 515 
In view of this evidence, it cannot well be said that his credibility was affected by the proof of the indictment.
"Assuming that the testimony complained of was inadmissible, its admission does not constitute reversible error, because there was other evidence on the same subject sufficient to establish the fact" that he was unworthy of belief.People v. Nelson, 244 Mich. 679, 681.
Joseph Sandley, a police officer, testified twice on the preliminary examination. He first stated that he recognized none of the men in the car. He next stated that the defendant was in a Chrysler car, immediately in the rear of the Cadillac, and that he made a report in writing of such fact to his chief. Upon the trial he testified that the defendant was in the Cadillac car. On cross-examination he stated:
I know what I am telling now is entirely different to what I told in my statement."
It is conceded that the statement was lost. I am unable to see how the defense could have been in any way benefited by evidence of its contents in view of this admission on his part.
Certain witnesses had testified as to Dellabonda's connection with certain rum-running activities at the foot of Pemberton avenue in the early morning hours of June 1, 1930, and that shots had been fired by an officer of the United States Custom Border Patrol for the purpose of disabling a car in which some of the parties were escaping. Anderson testified that he and others heard these shots, and soon after saw one car apparently pursuing another. He and two men with him got into a car and drove around "to see if we could see anything of these two cars," and soon after parked their car in front of what is known as the "White Tower," and, while *Page 516 
standing near there and conversing, some person said, "There they are," and thus called attention to two cars, one of which was a closed Cadillac coupe, which stopped near them. He testified that each of the men in this car had a revolver in his hand, and that he had "no doubt" that one of these men was the defendant Dellabonda. The shots soon after fired from this car caused the death of one of the policemen.
Under these facts I do not see how it can be said that what the bystander said ("There they are") was not properly received in evidence, or, if inadmissible, was prejudicial to Dellabonda. Its only effect was to call the attention of those who heard it to the approaching car and cause them to be observant of what afterwards occurred. The expression had reference only to the cars theretofore seen, and which Anderson and those with him had tried to locate.
In Hitchcock v. Burgett, 38 Mich. 501, an action against a doctor for malpractice, a witness who was present when the defendant examined the plaintiff's leg testified that he heard a grating noise when the doctor moved the leg, and that somebody standing by spoke of it. The court said:
"The remarks made on such an occasion are not statements of a past transaction, but of one actually taking place at the time they are being made. Such remarks are likely to call the attention of others present to the sounds heard, and to correctly determine the nature and character of them, and how they are caused or from whence they proceed, and cause a deeper and better impression to be made upon the minds of those present as to what was actually heard." *Page 517 
This question is discussed at some length in Wigmore on Evidence (2d Ed.). In volume 3, § 1791, it is said:
"Utterances that have served to induce the observation of a particular fact, or to fix the recollection of it, are also receivable, without regard to their assertive value, as not obnoxious to the hearsay rule."
See, also, Angell v. Rosenbury, 12 Mich. 241; Detroit Milwaukee R. Co. v. Van Steinburg, 17 Mich. 99.
No error is assigned upon the remarks of the prosecuting attorney, nor do counsel discuss the question in their briefs. He was in error in using the statement "This is the follow car" instead of "There they are," but no objection was made thereto, and, if deemed material, it was doubtless corrected by the argument of the attorney for the defense which followed it.
The jury were impaneled and trial of this case begun on November 19, 1931. The verdict was rendered on December 21st of that year; 103 witnesses were examined, 82 on the part of the prosecution and 21 for the defendant. It is seldom, indeed, that a trial lasting for such a length of time can be conducted without errors appearing. Those discussed cannot fairly be said to have been prejudicial to the defendant.
In my opinion, the conviction and sentence should be affirmed. *Page 518